Per Curiam :
Éste es un caso típico de litigación frag-mentada (piecemeal litigation) que no está favorecida por los tribunales.
Habiendo la Junta de Personal confirmado una orden del Comisionado de Salud destituyendo al peticionario del cargo de Auxiliar Administrativo de la División de Hospitales que ocupaba en el Departamento de Salud, solicitó éste del Tribunal de Distrito, hoy Tribunal Superior, que revisara dicha decisión, a tenor con lo dispuesto en la sección 31 de la Ley núm. 345 de 12 de mayo de 1947 ((1) pág. 595) conocida como Ley de Personal, que en lo pertinente provee:
“La autoridad nominadora, o el funcionario o empleado que-rellado cuando éste hubiere sido destituido, podrá solicitar revi-sión ante la corte de distrito donde prestare servicios el empleado o funcionario dentro del término de cinco (5) días a partir de la notificación de la decisión de la Junta. Dicha revisión sola-mente podrá concederse sobre cuestiones de derecho, y las conclu-siones sobre hechos a los cuales llegare la Junta serán aceptadas por la corte. La corte resolverá dentro de los treinta (30) días siguientes a la vista del caso. La sentencia de la corte de dis-trito será definitiva.”
Sin haber sido elevado el récord de los procedimientos se-guidos, incluyendo la evidencia presentada ante la Junta, se-gún el requerimiento, debidamente diligenciado, del tribunal a quo, y no obstante haberse consignado en el “escrito de re-visión o apelación” radicado en dicho tribunal, entre otros fundamentos para la revisión, los de que existía carencia ab-soluta de evidencia para sostener los cargos 5, 6 y 11 que en-contró probados dicha Junta y de que se privó al peticionario *650de un juicio imparcial y del debido proceso de ley por haberse-admitido evidencia perjudicial, inadmisible en derecho — los cuales requerían el examen de dichos procedimientos — se aprobó por el tribunal a quo una estipulación a los efectos de, que el mismo “al resolver el caso” considerara “como hechos ciertos y probados” los que consignaron las partes en dicha estipulación. Ésta, sin embargo, no giraba alrededor de la prueba presentada en relación con los cargos en sí, sino alre-dedor de ciertas circunstancias que era necesario establecer para que el tribunal pudiera considerar varias de las cuestio-nes de derecho planteadas por el peticionario en su escrito de revisión y contenía expresamente la reserva de que la misma se hacía “sin que las partes renuncien a presentar en su día los autos y evidencia practicada” ante la Junta.
 No podemos sancionar los procedimientos seguidos' en el tribunal a quo. La base para la revisión judicial pro-, vista por la sección 31 de la Ley de Personal es el récord de los procedimientos seguidos ante la Junta. Véanse Rivera v. Benítez, Rector, 73 D.P.R. 377 y Ledesma, Admor. v. Tribunal de Distrito, 73 D.P.R. 396, en los cuales establecimos el alcance de la revisión judicial de determinaciones administrativas. El récord aquí no fué elevado, y la estipulación sobre' “hechos ciertos y probados” no tenía el propósito de constituir, ni constituía un récord estipulado que pretendiera sustituir el récord oficial de la Junta.
La sección 31 de la Ley 345 autoriza una sola pieza-, de revisión judicial, y no más. Ésta debe completarse en un solo procedimiento, no fragmentarse. Mucho menos tomando como base hechos que las partes someten al tribunal para que. se tengan por “ciertos y probados”, como si se estuviera en unjuicio de novo, que la ley no autoriza. La función del tribu-, nal en la revisión provista en la Ley 345 no es llegar a conclusiones sobre los hechos. Esa función corresponde a la-Junta, y sus determinaciones en ese sentido deben ser acep-, tadas por el tribunal siempre que estén sostenidas por evi-. *651dencia sustancial. Rivera v. Benítez, Rector y Ledesma, Admor. v. Tribunal de Distrito, ambos supra.

En este estado del caso, y por considerarlo de vital impor-tancia para el ordenado desarrollo de los procedimientos judi-ciales, se anula, sin entrar a considerar las cuestiones plantea-das, el auto expedido, y se ordena la devolución del caso al tribunal recurrido para que, una vez el récord de la Junta ante él, dicte aquella sentencia que a su juicio corresponda en derecho.